Citation Nr: 1433866	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for melena.

2.  Entitlement to service connection for chronic anemia.

3.  Entitlement to an initial rating higher than 10 percent for right knee limitation of flexion.

4.  Entitlement to an initial rating higher than 10 percent for a left foot fourth metatarsal disability. 

5.  Entitlement to an initial compensable rating for otitis media.

6.  Entitlement to an initial compensable rating for adjustment disorder/PTSD before May 18, 2009, to a rating in excess of 10 percent rating from May 18, 2009, and to a rating in excess of 30 percent before April 17, 2013.



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2003. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2008 and in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issues on appeal, as well as the issue of service connection for PTSD, in December 2012.  The requested development has been accomplished for the issues considered on their merits.

In a June 2013 rating decision, following a VA examination in which the Veteran was diagnosed with PTSD, the RO increased the Veteran's disability rating for "chronic adjustment disorder with anxious mood; posttraumatic stress disorder" from 10 percent to 30 percent.  

At the time of the Board's remand, there was a distinct claim for service connection for PTSD.  The RO's  grant of an increased 30 percent rating for chronic adjustment disorder/PTSD, in effect, granted service connection for PTSD but combined it for rating purposes with the previously service-connected chronic adjustment disorder.   The representative, apparently contends that there should have been a separate and distinct grant of service connection for PTSD, and submitted a notice of disagreement, noting that no SOC for PTSD had been issued.   

The Board finds that service connection for PTSD has been granted by the RO and that the issue of service connection for PTSD as a separate disability is not on appeal.  The issues have, accordingly, been recharacterized to reflect these findings.  That said, the proper rating for the Veteran's psychiatric disabilities and the effective date(s) to be assigned for those disabilities cannot be determined by the evidence of record.

The issue of entitlement to an initial compensable rating for adjustment disorder/PTSD before May 18, 2009, to a rating in excess of 10 percent rating from May 18, 2009, and to a rating in excess of 30 percent before April 17, 2013.
 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disease associated with melena is not demonstrated.

2.  A current chronic anemia disability is not demonstrated.

3.  The Veteran's right knee disability is manifested by painful motion and flexion to 90 degrees.

4.  The Veteran's left foot fourth metatarsal disability is moderately severe.

5.  The Veteran's otitis media is manifested by pain and suppuration.




CONCLUSION OF LAW

1.  The criteria for service connection for melena are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for chronic anemia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for a rating in excess of 10 percent for right knee limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

4.  The criteria for a rating in excess of 10 percent for a left foot fourth metatarsal disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.71a , 4.118, Diagnostic Code 5284 (2013).

5.  The criteria for a compensable rating for otitis media are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code (Code) 6200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

An April 2010 letter satisfied the duty to notify provisions with respect to the service connection claims.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  

Further VCAA notice under 38 U.S.C.A. § 5103(a) and §3.159(b)(1) is not required for claims for higher ratings following the initial grant of service connection.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The RO has obtained service treatment records, service personnel records, and VA records.  The Veteran has had VA examinations in November 2008, December 2008, February 2010, April 2013 and May 2013.

As the Veteran has not identified any additional evidence pertinent to the claims  the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Factual Background and Analysis- Melena and Chronic Anemia

Service treatment records are silent as to treatment for, complaints of, or diagnoses of melena or anemia.  In her May 2008 claim for compensation, the Veteran stated that she began to experience anemia in March 2003 and blood in her stool,  possibly secondary to ulcer or hemorrhoids in July 2003.

In her December 2009 notice of disagreement, the Veteran's representative suggested that the use of Ibuprofen for her service connected foot and knee pain was known to cause secondary gastrointestinal disorders to include bleeding.  The notice of disagreement also stated that the Veteran's in-service military sexual trauma included anal penetration which the Veteran's physician had indicated contributed to her symptoms.

The Veteran was afforded a VA gastrointestinal examination in February 2010.  During her examination, the Veteran described an onset of blood in her stool around 2003 or 2004.  She described a history of sexual assault by her ex-husband which was followed by blood with bowel movements.  She stated that she underwent a colonoscopy in 2004 which demonstrated anal fissure.  She stated that she experienced bright red blood per rectum approximately every one to two months.  There was associated pain and discomfort and the bleeding lasted for a period of one to two days.  The Veteran denied problems with ongoing diarrhea or constipation.  She denied problems with abdominal pain, gas, bloating or discomfort, nausea or vomiting.  She denied symptoms associated with gastritis, peptic ulcer disease or gastric ulcer disease.  She stated that she rarely took pain medication and had no side effects; she denied the use of ibuprofen, aspirin or other nonsteroidal anti-inflamatorries.  

The examiner noted that review of the evidence did not note any diagnosis or evidence of nonsteroidal anti-inflammatory induced gastritis, other gastrointestinal disease or anorectal surgeries.  

Following physical examination, the examiner noted that there were no signs of anemia.  The examiner additionally stated that it was less likely than not that blood in the Veteran's stools was related to the use of medication for the Veteran's service connected conditions in that the Veteran denied use of anti-inflammatories.  It was further noted that the Veteran had a history of anal fissure which likely accounted for intermittent blood in stool.  

VA medical center treatment records include reviews of systems, noting that the Veteran denied melena in July 2011, September 2011, December 2011, January 2012, February 2012, July 2012, September 2012, October 2012, and April 2013. 

In an April 2013 VA examination, the VA examiner noted that the Veteran had had melena in the past, last in 2003.  

Following a review of the Veteran's claims file and examination of the Veteran, the VA examiner determined that it was at least as likely as not that the Veteran's melena had its onset in service between 2002 and 2003 likely due to nonsteroidal use which caused dark stools.  

The examiner further stated that the Veteran did not appear to have any anemia but that labs demonstrated that in early 2003 she was slightly anemic.  The examiner stated that the Veteran did not have anemia presently but did have it in 2003.

A May 2013 VA examination found that the Veteran had intermittent melena with frequency but had not had a work up for melena.  The examiner concluded that the Veteran had symptoms, as opposed to a specific disease process or diagnosis.  The examiner determined that the manifestations were likely due to or a symptom of a gastrointestinal process as yet undiagnosed but, in any event, did not constitute a chronically disabling condition and causes no disability.  

At a May 2013 hematologic VA examination, it was noted that the Veteran had anemia in 2003, noting that it appeared that hemoglobin and hematocrit levels were slightly low in 2003.  It was noted that a hematologic condition was in remission.  The examiner noted that a recent complete blood count was normal and showed no anemia.  

The Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Also as a lay person, the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Stated differently competent lay evidence is capable of lay observation and does not require specialized education, training, or experience 

Symptoms such as melena and fatigue are capable of lay observation, however the Veteran is not competent to diagnose these symptoms as due to a specific disease.   

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose herself with a disease as related to melena or to diagnose herself with anemia.

The evidence of record suggests that the Veteran may have had melena and/or anemia in the past and during service.  However, while the Veteran is shown to have melena, this is a symptom and not a disability for which service connection can be granted.  Further, the Veteran is not shown to have had anemia, which is a disability for which service connection can be granted, at any point during the period on appeal.

Absent proof of a current disability, there is no valid claim and service connection is not warranted.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for melena and chronic anemia is not warranted.




Increased Ratings-Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for a Right Knee Limitation of Flexion

In a December 2008 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent rating for limitation of flexion.  In a June 2014 rating decision, the RO awarded service connection for limitation of extension of the right knee with a noncompensable disability rating, effective April 15, 2013.  The Veteran has not appealed that rating decision and the issue is not presently before the Board.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray will be rated on the basis of limitation of motion, but when the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent for each major joint is to be awarded.  38 C.F.R. § 4.71a.
Ankylosis, lateral instability, recurrent subluxation, removal of semilunar cartilage, impairment of the tibia and fibula and genu recurvatum are not shown.  Accordingly, Diagnostic Codes 5256, 5257,5258, 5259, 5262, and 5263 are not for application.  

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38C.F.R. § 4.45; DeLuca at 206-7.

At a November 2008 VA examination, the Veteran stated that she could stand up to one hour and walk between one and three miles.   The Veteran reported giving way and instability of the knee.  Pain, stiffness, weakness, and severe flare-ups were reported; there were no episodes of dislocation or subluxation.  

Physical examination revealed crepitation, no instability and flexion to 90 degrees.  There was no loss of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  X-rays demonstrated a normal right knee.  Right knee patellofemoral syndrome was diagnosed.  

In her December 2009 notice of disagreement, the Veteran, through her representative, argued that a 10 percent disability rating did not adequately assess her functional limitations.

At a February 2010 VA examination, the Veteran described pain in her right knee daily which was worsened by stairs or squatting.  She was able to stand for up to one hour and able to walk between one and three miles.  She reported instability, stiffness and weakness.  

There was crepitation but no instability found.  Range of motion testing revealed flexion to 90 degrees with pain at 60 degrees and extension to 0 degrees.  There was no loss of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  X-rays demonstrated a normal right knee.   

It was noted that the Veteran's right knee caused significant effects on her ability to perform occupational activities and it was noted she had been assigned different duties at work.  

At a May 2013 VA examination, the Veteran reported that she had moderate to severe right knee pain.  She described flare-ups with standing, walking bending and repetitive use.  

Range of motion testing revealed flexion to 95 degrees with pain at 60 degrees, and extension to five degrees.  The Veteran was able to perform repetitive use testing which revealed flexion to 90 degrees and extension to 5 degrees.  The Veteran was found to have less movement, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing in the right knee.  

Stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran's knee pain appeared to be moderate to severe which limited her ability to stand and walk or perform strenuous activity.  The examiner noted that the Veteran's testing was normal, which was unusual given her reported pain level.

VA medical center treatment notes include an October 2013 preoperative note in which the Veteran reported intermittent soreness of the right knee.  She denied difficulty or impairments in range of motion or mobility.

The record shows that flexion is to 90 degrees at worst, with pain beginning at 60 degrees, this does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a minimum compensable rating under Diagnostic Code 5260. 

The Veteran's symptoms do not meet the criteria for a rating of 10 percent, let alone a rating in excess of 10 percent under any applicable diagnostic code.  Significantly, the Board is cognizant of the Veteran's complaints of pain in her right knee and the impact upon her activities of daily living.  The Veteran was apparently assigned a 10 percent rating based on her reported pain and such a rating is more than adequate given the objective symptoms shown by the evidence of record. 

As the preponderance of the evidence is against the claim for a higher rating at any time during the appeal, the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for a Left Foot Fourth Metatarsal Disability-Laws and Regulations

Service connection for a fourth metatarsal disability of the left foot was granted in a December 2008 rating decision.  The Veteran was assigned a 10 percent rating under diagnostic code 5284.

Under Diagnostic Code 5284, other foot injury, a foot injury is rated 10 percent for moderate disability; 20 percent rating for moderately severe disability, and 30 percent rating for severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.

Loss of use of a foot exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis, for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; or (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. § 4.63.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for limitation of motion with satisfactory evidence of painful motion; and 20 percent with occasional incapacitating exacerbations. 

Factual Background and Analysis

The Veteran was afforded a VA examination of her left foot in November 2008.  During her VA examination, the Veteran reported that she had daily pain worsened with walking.  The Veteran described swelling, stiffness, lack of endurance and fatigability of the fourth metatarsal.  

Physical examination revealed no objective evidence of swelling, instability or weakness.  There was objective evidence of painful motion of the distal fourth metatarsal at the metatarsophalangeal joint.  There were no hammertoes, hallux valgus, or hallux rigidus, nor was there skin or vascular foot abnormality.  There was no malunion or nonunion of the tarsal or metatarsal bones.  X-rays were normal.  It was noted that the Veteran worked as a full time waitress and that her disability led to decreased mobility, lack of stamina and pain.  

In her December 2009 notice of disagreement, the Veteran, through her representative, noted that the Veteran's foot disability limited her to standing for only one hour, clearly causing a marked effect on the Veteran's ability to function.

A May 2013 VA examination demonstrated metatarsalgia, there was no evidence of hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the metatarsal bones.  The Veteran's foot condition did not create an impairment akin to amputation or prosthesis.  Her ability to work was impacted in that she  had difficulty standing and walking distances.  

The Veteran's left foot disability is manifested by pain, weakness, tenderness, and metatarsalgia without malunion or nonunion of the metatarsal head.  

A 10 percent disability rating is appropriate for the Veteran's left foot disability.  The evidence of record does not demonstrate malunion or nonunion of the metatarsal bones, symptoms severe enough to be equivalent to amputation of the great toe, or demonstrate symptoms which can reasonably be described as moderately severe.
  
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating greater than 10 percent for a left foot fourth metatarsal disability is not warranted.

Increased Rating for Otitis Media

Otitis media is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6200, with 10 percent being the only schedular rating available.  Such is warranted during suppuration or with the presence of aural polyps.  The accompanying note provides for separate ratings for otitis media related manifestations, such as hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  See Note, Diagnostic Code 6200.  The Veteran is presently service connected for tinnitus.

At a November 2008 VA examination, the examiner noted that the Veteran was seen for an ear infection in November 2002 where the Veteran was felt to have resolving otitis media.  The Veteran was scheduled to have a myringotomy in April 2003 and this may have improved hearing; the diagnosis was chronic otitis media with effusion and adenoid hypertrophy.  The adenoids were removed and ventilating tubes were inserted.  The Veteran reported that she had no insurance and thus tried to treat her symptoms with over the counter medication.

There was a history of ear pain and vertigo or dizziness as well as hearing loss.  There was a history of ear discharge, pruritus.  There were no aural polyps found on examination.  

A December 2008 VA examination noted that physical examination of the ears revealed no evidence of polyps.  

In her December 2009 notice of disagreement, the Veteran, through her representative, stated that she had discharge from both ears as evidenced by the residue on her pillow averaging three times per week, which occurred whether or not she was experiencing an ear or sinus infection.  

A September 2013 treatment note reported that the Veteran complained of right ear fullness and pain.  The etiology of the Veteran's symptoms was unclear, the only positive findings were noted as a mild sinus abnormality.

A September 2013 internal medicine attending inpatient note reported that the Veteran's pain appeared to be out of proportion to her examination and objective studies.  Physical examination of the ears revealed no drainage bilaterally.  A later September 2013 internal medicine treatment note included diagnoses of sinusitis, otitis media and aseptic meningitis.

During an April 2013 VA examination, it was noted that the Veteran had been previously diagnosed with episodes of otitis media, but otitis media was not noted at the time of the examination.  The Veteran explained that she had about six episodes of otitis media per year which were often associated with sinus infections.  Physical examination revealed no aural polyps.  It was noted that the Veteran's otitis media did not impact her ability to work.  

There is no objective evidence of aural polyps or discharge from the ears.  However, the Veteran is competent to testify about a discharge and, giving the Veteran the benefit of the doubt, the Veteran's chronic right otitis media is found to be suppurative.  

The Veteran's otitis media therefore meets the criteria for a 10 percent rating under Diagnostic Code 6200.  This is the maximum rating authorized under Diagnostic Code 6200.  There is no other schedular basis for assigning a higher rating for the active process. 

Additional Considerations

The evidence shows that the Veteran's service-connected right knee disability, left metatarsal disability and otitis media symptoms impact the Veteran's ability to function.  While the Veteran's right knee and left foot disorders cause her pain and difficulty with mobility, given the fact that her symptoms are described in the rating criteria and given that higher schedular ratings are available, but are not warranted by the competent and credible evidence of record, an extra-schedular rating is not warranted.  Moreover, the Veteran is now in receipt of the highest available schedular rating for otitis media and the evidence does not demonstrate otitis media symptoms above and beyond those described by that rating criteria.

The rating criteria considered in this case reasonably describe the Veteran's disability levels and  her symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for melena is denied.

Entitlement to service connection for chronic anemia is denied.

Entitlement to an initial rating higher than 10 percent for a right knee disability is denied.

Entitlement to an initial rating higher than 10 percent for a left foot fourth metatarsal disability is denied.

Entitlement to a 10 percent disability rating for otitis media is granted.


REMAND

Additional development is necessary before the Board may adjudicate the issue of an appropriate rating for entitlement to an initial compensable rating for adjustment disorder/PTSD before May 18, 2009, to a rating in excess of 10 percent rating from May 18, 2009, and to a rating in excess of 30 percent before April 17, 2013.

The Veteran has been diagnosed with multiple psychiatric disorders.  She was found to have had an in-service aggravation of chronic adjustment disorder secondary to marital abuse in a December 2008 rating decision.  Since that time, in May 2013, VA examiners found that the same in-service marital abuse aggravated PTSD which existed prior to the Veteran's service.

It is unclear presently whether the Veteran has two separate and discernable psychiatric disabilities or whether the Veteran has received multiple diagnoses for symptoms caused by the same in-service events.  Such a determination is both unascertainable by the Board, and essential prior to any finding as to the proper effective dates or disability ratings for the Veteran's psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide opinions on the following: 

a)  Whether the Veteran's chronic adjustment disorder and PTSD are based upon two discernable sets of symptoms, and;

b)  the etiology and time of onset of each disorder, the nature and severity of each disorder, and the degree to which each disorder was caused or aggravated by service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


